Citation Nr: 0926932	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder ("PTSD").  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD, to include 
schizoaffective disorder, bipolar disorder and/or a nervous 
emotionally unstable personality disorder.

3.  Entitlement to service connection for PTSD (merits 
determination). 

4.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include schizoaffective 
disorder, bipolar disorder and/or a nervous emotionally 
unstable personality disorder (merits determination).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2007 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Muskogee, Oklahoma in which the 
RO found that new and material evidence had not been 
submitted to reopen the appellant's previously denied claims 
of entitlement to service connection for PTSD and for 
nervousness, emotionally unstable personality (claimed by the 
appellant as nervousness and a mental condition with anxiety 
and depression).  March 2007 rating decision, p. 1.  The 
appellant, who had periods of active service from June 1965 
to August 1967 with 600 days of lost time, appealed that 
decision to the BVA.  Thereafter, additional evidence was 
associated with the claims file.  

In September 2007, the RO reopened but denied on the merits 
the appellant's PTSD claim after recharacterizing it as a 
claim of entitlement to service connection for 
"posttraumatic stress disorder, schizoaffective disorder, 
bipolar type." September 2007 Statement of the Case, p. 1; 
see also April 2008 Supplemental Statement of the Case, p. 1.  
At that time, the RO continued to find that new and material 
evidence had not been submitted to reopen the appellant's 
service connection claim for nervousness, emotionally 
unstable personality. Id., p. 13.  However, this position was 
reversed in April 2008 when the RO implicitly reopened the 
appellant's claim for nervousness, emotionally unstable 
personality and denied the claim on its merits.  April 2008 
Supplemental Statement of the Case.  In an October 2008 
Supplemental Statement of the Case, the RO recharacterizing 
the issues as (1) a claim of entitlement to service 
connection for PTSD and (2) a claim of entitlement to service 
connection for a "nervous emotionally unstable personality 
(claimed as bipolar schizophrenia)." October 2008 
Supplemental Statement of the Case, 
pgs. 1-2.  Thereafter, the RO referred the case to the Board 
for appellate review.    

For the sake of simplicity, the Board has recharacterized the 
issues on appeal as 
(1) entitlement to service connection for PTSD and (2) 
entitlement to service connection for a psychiatric disorder 
other than PTSD, to include schizoaffective disorder, bipolar 
disorder and/or a nervous emotionally unstable personality 
disorder (hereinafter referred to a "psychiatric disorder" 
or a "psychiatric disorder other than PTSD").  In doing so, 
the Board agrees with the RO's determination to reopen the 
appellant's claims, but finds that additional development of 
the appellant's claim of entitlement to service connection 
for a psychiatric disorder other than PTSD is necessary.  As 
such, the merits of this claim will be addressed in the 
REMAND portion of the decision below and is hereby REMANDED 
to the RO via the Appeals Management Center ("AMC") in 
Washington, DC.  The RO will contact the appellant if further 
action is required on his part.  


FINDINGS OF FACT

1.  In an unappealed March 2005 rating decision, the RO 
denied the appellant's  claims of entitlement to service 
connection for PTSD and a mental condition (to include 
bipolar disorder, psychotic disorder and panic disorder). 	
	

2.  The evidence added to the record since March 2005
	includes pertinent service treatment records in 
existence but unavailable for consideration in March 2005. 

3.  The appellant's service personnel records reveal periods 
of active duty service consisting of six months and eight 
days during the time frame from June 1965 to August 1967 for 
which the appellant received a discharge under honorable 
conditions. 

4.  The appellant's service personnel records reveal times of 
non-active, non-pay periods totaling 600 days in which the 
appellant was absent without authorized leave or incarcerated 
for being absent without authorized leave, to include the 
time period from May 1966 to March 1967.  

5.  The PTSD stressors alleged by the appellant during the 
period of the appellant's incarceration from May 1966 to 
March 1967 occurred during a period of non-active, non-
creditable service.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the 
appellant's claims of entitlement to service connection for 
PTSD and a psychiatric disorder other than PTSD is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).

2.  Since the March 2005 rating decision, official service 
department records have been received that are relevant to 
the appellant's claims for PTSD and a psychiatric disorder 
other than PTSD; hence, the claims are reopened.  
38 C.F.R. § 3.156 (2008).

3.  PTSD was not incurred in or aggravated during a period of 
creditable active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.15, 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Reopened Claims

As a preliminary matter, the Board observes that the 
appellant's claims of entitlement to service connection for 
PTSD and a psychiatric disorder other than PTSD have been 
previously considered and denied in rating decisions dated in 
March 1968 and March 2005.  In this regard, the record 
reveals that the appellant initially submitted a claim of 
entitlement to service connection for a "nervous breakdown" 
to VA in December 1967.  December 1967 application for 
compensation.  After reviewing the appellant's service 
records and a January 1968 VA examination report in which the 
appellant was diagnosed with an emotionally unstable 
personality, the RO denied the appellant's claim on the basis 
that the evidence showed only a diagnosis of a personality 
disorder that existed prior to service, a disorder considered 
a constitutional or developmental abnormality not subject to 
service connection.  March 1968 rating decision.  

In October 2004, the appellant requested that his previously 
denied claim of entitlement to service connection for a 
mental condition be reopened and also sought service 
connection for PTSD.  October 2004 statement in support of 
claim.  After reviewing evidence that included (1) the 
appellant's service records, 
(2) post-service medical records dated from June 2004 to 
October 2004, 
(3) a December 2004 statement from the appellant, (4) the 
appellant's response to a PTSD information letter and (5) a 
December 2004 statement from the appellant's brother, the RO 
reopened the appellant's "mental condition" claim but 
denied this claim and the appellant's PTSD claim on the 
merits.  March 2005 rating decision. The appellant was 
provided notice of the March 1968 and March 2005 rating 
decisions.  April 1968 and March 2005 letters from the RO to 
the appellant.  He did not appeal either of these decisions; 
therefore, they represent final decisions. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  

Most recently, the appellant submitted a statement that was 
received by the RO in September 2006 in which he requested 
that his claim for "anxiety and depression" be reopened.  
See September 2006 statements from the appellant.  The RO 
ultimately viewed the appellant's statement as a request to 
reopen his previously- denied claims of entitlement to 
service connection for PTSD and a mental condition 
characterized by anxiety and depression.  March 2007 rating 
decision.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that a regulatory 
change with respect to new and material evidence claims was 
made in 2001 which applied prospectively to all claims 
submitted on or after August 29, 2001. See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  
Because the appellant filed his claim to reopen in September 
2006, the new version of the law is applicable in this case. 


Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

Further, during the pendency of this appeal, VA revised 38 
C.F.R. § 3.156(c). See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006) (as codified at 38 C.F.R. § 3.156(c) (2008)).  
Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c) 
provides that notwithstanding any other section in this part, 
at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  38 C.F.R. § 3.156(c)(i)(3) 
provides that an award made based all or in part on the 
records identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of 
this part applicable to the previously decided claim.  

In the present case, the RO reopened the appellant's claims 
in a September 2007 Statement of the Case and April 2008 
Supplemental Statement of the Case, respectively, and 
adjudicated those issues on a de novo basis after receiving 
new evidence that included service treatment records related 
to the appellant's hospitalization at a United States Army 
Hospital in Nurnberg, Germany for four days in May 1967 with 
a preliminary diagnosis of (1) inadequate personality found 
to exist prior to service and (2) mental observation for a 
psychotic disorder found to have occurred in the line of 
duty.  See May 1967 DA Form 8-275-2 with narrative summary; 
see also October 2008 Supplemental Statement of the Case.  As 
this evidence is pertinent to both of the appellant's current 
claims and is not included in the service medical file 
associated with the record on appeal (i.e., and therefore was 
not available for consideration at the time the final March 
2005 rating decision was issued), the Board finds that the 
May 1967 service treatment record serves as a basis for 
reconsidering the appellant's PTSD and psychiatric disorder 
claims under 38 C.F.R. § 3.156(c).  

To the extent that the Board affirms the RO's determination 
that new and material evidence has been submitted to 
reconsider the appellant's previously denied PTSD and 
psychiatric disorder claims, the appeal is granted.  The 
merits of the appellant's claim of entitlement to service 
connection for PTSD are discussed in section C of this 
decision below.  In terms of the appellant's claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD, the Board finds after reviewing all of the 
evidence of record that additional development of this claim 
is necessary.  As such, the appellant's psychiatric disorder 
claim is discussed in the REMAND portion of this decision.  

B.	The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for PTSD and a psychiatric disorder other 
than PTSD, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the 
Board finds that letters dated in September 2006, December 
2006 and February 2007 individually satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware from these letters that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his (now reopened) service connection claims.  
The above-referenced letters also informed the appellant that 
additional information or evidence was needed to support his 
reopened service connection claims; and asked the appellant 
to send the information to VA.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) [Pelegrini II].  

The Board notes that as the decision herein reconsiders the 
appellant's claim for service connection for PTSD pursuant to 
38 C.F.R. § 3.156(c), the notice requirements for reopening 
claims under Kent v. Nicholson, 20 Vet. App. 1 (2006), are 
moot.

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA medical records and 
private medical records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
finds no indication in the record that any additional 
evidence, relevant to the issue of entitlement to service 
connection for PTSD, is available and not part of the claims 
file.  In this regard, the Board acknowledges that the 
appellant has not been afforded a VA examination in 
connection with his PTSD claim.  However, for reasons 
discussed in more detail below, the Board finds that such an 
examination is unnecessary in light of the fact that (1) the 
PTSD stressor events alleged by the appellant occurred during 
a period of non-creditable service in which the appellant is 
considered not to have been on active duty and (2) the 
evidence of record does not show (nor does the appellant 
contend) that the appellant experienced any traumatic events 
that can be or have been associated with a diagnosis of PTSD 
during a period of creditable, active duty.  As such, any VA 
medical opinion obtained pertaining to the appellant's claim 
for service connection for PTSD would be based solely on the 
appellant's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of traumatic events that can 
be or have been associated with a diagnosis of PTSD during a 
period of creditable, active duty.  Therefore, under the 
circumstances presented in this case, a remand ordering a 
medical examination would serve no useful purpose.  

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his service connection claims. 
See letters dated in September 2006 and February 2007 from 
the RO to the appellant; Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Regardless, since the Board concludes 
below that the law and evidence is against the appellant's 
claim of entitlement to service connection for PTSD, any 
questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered 
moot; and no further notice is needed. Id.  Therefore, since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the appellant's PTSD claim, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's PTSD service connection 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

C.  Service connection for PTSD (merits determination)

As will be discussed in more detail in the remand portion of 
this decision, the appellant essentially argues in this 
appeal that he should be granted service connection for a 
psychiatric disorder (to include schizoaffective disorder, 
bipolar disorder and/or a nervous emotionally unstable 
personality disorder) on the basis that he believes he began 
manifesting psychiatric symptomatology during boot camp 
training in service that resulted in his being frequently 
absent without leave ("AWOL") from his assigned duty posts.  
December 2004 statement in support of claims.  Due to his 
frequent unexcused absences, the appellant underwent several 
courts-martial and was ultimately incarcerated at the U.S. 
Disciplinary Barracks at Ft. Leavenworth, Kansas from May 
1966 to March 1967.  Id.; DD Form 214.  During his period of 
incarceration, he alleges that he was physically and sexually 
assaulted several times.  See statements in support of claims 
dated in October 2004, December 2004 and February 2007.  
After being released from Ft. Leavenworth in March 1967, the 
appellant was transferred to a signal battalion in Germany 
where he reports that he suffered from flashbacks and 
nightmares about his experiences at Ft. Leavenworth that 
necessitated his receiving mental health treatment.  December 
2004 statement in support of claims.  He contends that the 
mental health symptomatology he experienced in Germany while 
on active duty contributed to his being found unfit for duty 
and being discharged from service in August 1967.  Id.  He 
seeks service connection for PTSD on the basis that this 
disorder manifested 
as a result of the assaults he endured during his period of 
incarceration at Ft. Leavenworth.  See statements in support 
of claims dated in October 2004, 
December 2004 and February 2007.   

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection for PTSD, VA generally 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) a link, established by medical 
evidence, between the appellant's current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

In Patton v. West, 12 Vet. App. 272, (1999), the United 
States Court of Appeals for Veterans Claims (the "Court") 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  These procedures are 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  Further, 
with respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 
38 C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a posttraumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a 
posttraumatic stress disorder claim that is based 
on in-service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

38 C.F.R. § 3.304(f).

Turning to the merits of the issue in this case, the medical 
evidence of record clearly reveals that the appellant has 
been diagnosed with (among other things) PTSD and sexual 
abuse as an adult. See VA medical records dated from June 
2004 to February 2008; private medical records dated in June 
2005.  In addition, a review of the appellant's service 
records corroborate the appellant's assertions that he went 
AWOL from his unit on four different occasions (from July 3, 
1965 to July 7, 1965; from July 9, 1965 to July 21, 1965; 
from September 1, 1965 to October 1, 1965 and from January 4, 
1966 to May 14, 1966); resulting in his initially being tried 
by special courts-martial and given suspended sentences to 
having those suspended sentences vacated and ultimately being 
sentenced to confinement of one year and four months at the 
U.S. Disciplinary Barracks in Ft. Leavenworth, Kansas. See 
service personnel records.  The appellant's disciplinary 
problems resulted in his having "non-pay periods" and 
"time lost" totaling 600 days under 10 U.S.C. 972. DD Form 
214.  One of the appellant's non-pay periods consists of the 
ten months he was incarcerated at Ft. Leavenworth, Texas.  
Id.  Following the appellant's release from Ft. Leavenworth 
in March 1967, he was assigned to the 3d Armored Division of 
the 143d Signal Battalion in Germany where he remained on 
active duty for almost 5 months. Id.; service personnel 
records.  At the time he was discharged under honorable 
conditions from service in August 1967, the appellant was 
found to have six months and eight days of creditable service 
for basic pay purposes during the period from June 1965 to 
August 1967.  DD Form 214.  His DD Form 214 (Report of 
Transfer or Discharge) reports that the appellant's total 
active service amounted to six months and eight days.  Id.  

The appellant's "time lost" period from May 1966 to March 
1967 while incarcerated at Ft. Leavenworth Kansas raises the 
threshold question of whether the stressor events he alleges 
occurred during his period of confinement can be the basis of 
a grant of service connection for PTSD (i.e., whether the 
appellant's period of confinement is eligible service upon 
which a service connection claim can be granted).  
Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In this 
regard, the Board observes that VA regulations define a 
"service-connected" disability as one in which the 
disability was incurred or aggravated in line of duty in the 
active military, naval, or air service.  See 38 C.F.R. 
§ 3.1(k).  "In line of duty" has been defined as an injury 
or disease incurred or aggravated during a period of active 
military, naval or air service unless such injury or disease 
was the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, was a result of his 
or her abuse of alcohol or drugs.  See 38 C.F.R. § 3.1(m).  
Requirements as to line of duty are not met if at the time 
the injury was suffered or disease contracted the veteran 
was: (1) avoiding duty by desertion, or was absent without 
leave which materially interfered with the performance of 
military duty; (2) was confined under a sentence of court-
martial involving an unremitted dishonorable discharge and/or 
(3) was confined under sentence of a civil court for a felony 
as determined under the laws of the jurisdiction where the 
person was convicted by such court.  Id.  In addition to the 
foregoing, the Board observes that for nonservice-connected 
and service-connected benefits, active service is countable 
for purposes of computation of service time exclusive of time 
spent on (among other things) an industrial, agricultural, or 
indefinite furlough, time lost on absence without leave 
(without pay), under arrest (without acquittal) and in 
desertion. 
See 38 C.F.R. § 3.15. 

Viewing the above-referenced regulations in conjunction with 
one another 
leads the Board to the conclusion that the appellant's period 
of incarceration at Ft. Leavenworth, Kansas does not qualify 
as active service as that term is used in VA's regulations.  
Such a finding appears not only to be supported by the 
appellant's service records, in that the appellant lost time 
and was without pay during his period of confinement and was 
ultimately cited as having only six months of creditable 
service out of a two year period of enlistment (See DD Form 
214), but also by VA General Counsel Opinions that provide 
some guidance in terms of addressing varying factual 
circumstances in which veterans have been found to have 
either rendered or not rendered active service during periods 
of being absent without 
leave or while incarcerated.  See e.g., VAOPGCPREC 18-90 
(June 13, 1990); VAOPGCPREC 13-94 (May 13, 1994)(with 
citations to opinions from the Attorney General of the United 
States and General Counsel of the Veterans' Bureau).  Since 
the Board finds that the appellant's period of active service 
excludes the time lost while he was AWOL, under arrest and 
(by extension) under military incarceration, any disability 
incurred during this excluded timeframe and/or stressor 
events upon which such a disability is alleged is not subject 
to service connection despite the fact that the appellant was 
ultimately given a discharge under honorable conditions.  

Thus, after thoroughly reviewing the record in this case, the 
Board concludes that  the appellant's claim of entitlement to 
service connection for PTSD based upon stressor events that 
allegedly occurred during the appellant's non-creditable 
service from May 1966 to March 1967 must be denied as the law 
is dispositive against the claim.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In regards to the appellant's 
recognized active service, the Board finds that the 
preponderance of the evidence is against the appellant's PTSD 
claim as the appellant has not alleged, nor does the evidence 
reveal, that the appellant experienced any specific traumatic 
event during his six months of active service that can be or 
has been related to his current diagnosis of PTSD.  
Therefore, the appellant's appeal as to this issue must be 
denied.  


ORDER

The application to reopen the appellant's previously denied 
claim of entitlement to service connection for PTSD is 
granted. 

The application to reopen the appellant's previously denied 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD is granted. 

Service connection for posttraumatic stress disorder is 
denied. 


REMAND

A review of the record with respect to the appellant's 
reopened claim of entitlement to service connection for a 
psychiatric disorder other than PTSD discloses a need for 
further development prior to final appellate review.  

In this regard, the medical evidence of record reveals that 
the appellant has been diagnosed with several psychiatric 
disorders other than PTSD since his separation from service, 
to include (1) bipolar disorder nos, (2) psychotic disorder 
nos, 
(3) panic disorder without agoraphobia, (4) schizoaffective 
disorder with bipolar disorder symptoms and (5) 
schizoaffective disorder, bipolar type.  See VA medical 
records dated from July 2004 to September 2004, November 2006 
and May 2007 to February 2008; private medical records dated 
in June 2005; July 2008 VA examination report for aid and 
attendance.  Although the appellant's service treatment 
records and service personnel records reference a diagnosis 
of an immature personality disorder manifested by poor 
motivation, poor impulse control and low frustration 
tolerance that existed prior to service (July 1967 report of 
psychiatric evaluation), the Board observes that the only 
post-service medical record reflecting a diagnosis of a 
personality disorder is dated over thirty-five years ago, in 
January 1968.  See VA medical records; private medical 
records; VA examination reports and private examination 
reports.  

As mentioned above, the appellant essentially seeks service 
connection for a psychiatric disorder other than PTSD on the 
basis that he believes he began manifesting psychiatric 
symptomatology during boot camp training in service that 
resulted in his being frequently AWOL from his assigned duty 
posts.  December 2004 and April 2007 statements in support of 
claims.  While acknowledging that he was diagnosed with a 
personality disorder in service, the appellant argues that 
his in-service diagnosis was incorrect; and that the symptoms 
he experienced in service are the same symptoms upon which 
his post-service psychiatric disorders are based upon. 
October 2007 statement with VA Form 9.  He contends that he 
did not have a diagnosed psychiatric disorder prior to 
service; and that his post-service psychiatric disorder(s) 
manifested as a result of his experiences in service.  Id.  

As set forth above, applicable law provides that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
certain chronic diseases, such as psychosis as that term is 
defined in 38 C.F.R. § 3.384, when such disease is manifested 
to a compensable degree within one year of separation from 
service and the veteran seeking service connection had 
continuous service for 90 days or more during a period of war 
or after December 31, 1946.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In order to establish 
service connection, a claimant must generally submit: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999).  

Post-service medical records contained in the claims file 
reveal statements from the appellant to his medical providers 
indicating that he did not receive mental health treatment 
prior to service (July 2008 VA examination report); that he 
first started having mood swings at approximately 18 years of 
age (July 2004 VA medical records); and that he began 
experiencing hallucinations in approximately 1967. January 
2005 private medical records.  Subsequent post-service 
medical records contained in the claims file reflect the 
appellant's statements that while he never sought or received 
specific treatment in relationship to his mental health 
problem, he was hospitalized sometime in 1968 in relationship 
to a suicide attempt.  July 2004 VA medical records; July 
2008 VA examination report, p. 4.

Since the medical records in this case reveal that the 
appellant has been diagnosed with (1) bipolar disorder nos, 
(2) psychotic disorder nos, (3) panic disorder without 
agoraphobia, (4) schizoaffective disorder with bipolar 
disorder symptoms and (5) schizoaffective disorder, bipolar 
type since he separated from service, and the appellant's 
service treatment records reflect mental health 
symptomatology arguably related to these disorders, the Board 
finds that this claim should be remanded for the purpose of 
obtaining a VA medical opinion addressing the question of 
whether the appellant's above-referenced diagnoses are at 
least as likely as not related to the psychiatric 
symptomatology noted in the appellant's service records.  In 
remanding this claim, the Board acknowledges that the claims 
file contains two VA examination reports dated in January 
2008 and July 2008 undertaken in relationship to another 
claim that discuss the appellant's diagnoses of 
schizoaffective disorder and bipolar disorder.  However, as 
neither of these examination reports specifically addresses 
the nexus question poised by the Board, they are insufficient 
for purposes of evaluating the appellant's claim.  

Accordingly, this issue is REMANDED for the following 
actions:

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  Request copies of any VA medical 
records pertaining to the appellant's 
treatment for alleged suicide attempts 
in 1968 and 1973 from the VA medical 
facilities located in Kansas, Oklahoma 
and Arkansas (as noted on page 4 of the 
July 2008 VA examination report 
contained in the claims file). 

3.  Refer the appellant's claims file to 
a qualified mental health examiner for 
the purpose of obtaining a medical 
opinion as to the nature, onset date and 
etiology of any psychiatric disorder 
currently diagnosed, to include 
diagnoses of (a) bipolar disorder nos, 
(b) psychotic disorder nos, (c) panic 
disorder without agoraphobia, (d) 
schizoaffective disorder with bipolar 
disorder symptoms and (e) 
schizoaffective disorder, bipolar type.  
The examiner should offer an opinion as 
to whether it is as least as likely as 
not that any currently diagnosed 
psychiatric disorder (other than PTSD) 
is in any way etiologically related to 
the appellant's period of active 
service.  In doing so, the examiner 
should discuss in the rationale portion 
of the opinion the pertinent medical 
evidence of record and the basis of any 
opinion provided.  If no opinion can be 
rendered, without resorting to pure 
speculation, the examiner should explain 
why this is not possible.  

4.  When the development requested has 
been completed, readjudicate the issue 
on appeal in light of any additional 
evidence added to the records assembled 
for appellate review.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless he 
is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


